DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 24, 2022 has been entered.  Claims 1-15 and 17-20 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 1-17 are withdrawn in light of applicant's amendment to claims 1, 2 and 14-16.  
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1 line 10, “a valve member” should be changed to --the valve member-- since “a valve member” is already recited in lines 8-9.  
In claim 14 lines 1-2, “the spring is a first spring” should be changed to --the spring is a first spring and a second spring-- since two springs are subsequently recited.  Further, in line 5, “a second spring” should be changed to --the second spring--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2009243435 to Takeo in view of U. S. Patent Publication 2016/0348654 to Yasuda.
Takeo discloses a control system for controlling an angular position of a swashplate (12) of an axial piston hydraulic pump (10) or motor, the angular position of the swashplate (12) being determined by a servo-piston (30) (Figures 1 and 2; paragraphs [0014]-[0016] and [0022]) , the control system comprising: 
a valve arrangement (40, 50) for providing a charge pressure to the servo-piston (30) which causes the servo-piston (30) to alter the angular position of the swashplate (12) (Figures 1 and 2; paragraph [0022]); 
a pivot arm (90) configured to pivot about a pivot axis (91a) in concert with movement of the servo-piston (20), wherein an angular position of the pivot arm (90) is indicative of the angular position of the swashplate (12) (since they are coupled together the position of one will always indicate the position of the other), and wherein the pivot axis (91a) is adjustable in position with respect to a valve member of the valve arrangement (40, 50)  and the servo-piston (20) (Figures 1 and 2; paragraphs [0037]-[0040]); and 
a spring (44) for transferring spring load between the pivot arm (90) and the valve member of the valve arrangement (40, 50) (Figures 1 and 2; paragraphs [0042]-[0050], wherein the pivot arm 90 is connected to the spring guide 80 by pin 95, and the spring guide 80 is connected to the valve member by spring 44 which is connected to the valve spools 30 and 40 via retainers 45 and 55),
wherein the valve member includes a valve spool (each of 40 and 50 is a spool) that is moved by a solenoid (2, 3) (Fig. 1; paragraph [0022]), and
wherein the valve member is a first valve spool (40), wherein the valve arrangement (40, 50) includes a second valve spool (50) co-axially aligned with the first valve spool (40) along a valve axis, wherein first and second solenoids (2, 3) respectively move the first (40) and second (50) valve spools along the valve axis, wherein a first end of the pivot arm (90) is positioned between the first (40) and second (50) valve spools, wherein a second end of the pivot arm (90) engages the servo-piston (30), wherein the pivot axis (91a) is positioned between the first and second ends of the pivot arm (90), wherein actuation of the first solenoid (2) causes the servo-piston (30) to operate the pump or motor in a forward mode, and wherein actuation of the second solenoid (3) causes the servo-piston (30) to operate the pump or motor in a reverse mode, and wherein the position of the pivot axis (91a) is adjusted to move the pivot arm either toward the first valve spool (40) or toward the second valve spool (50) to set the pivot arm (90) in a position in which balanced flow characteristics are achieved for both forward and rearward operation of the pump or motor (Figures 1 and 2; paragraphs [0022], [0027], [0028] and [0037]-[0039]).
Takeo does not teach an angle sensor.  Yasuda teaches a control system comprising:
an angle sensor (12c) for sensing the angular position of a pivot arm (63) comprising a housing (arm 63 is connected to the swashplate which is connected to angle sensing shaft 6b, the position of which is sensed by the sensor, and since the arm 63 is connected to the shaft 6b the position of one will always indicate the position of the other), wherein a plate (12) mounts to the housing of the angle sensor (12c), and wherein the angle sensor (12c) mounts on the plate (12), wherein the angle sensor (12c) includes an angle sensing shaft (6b) that extends through the plate (12) and engages a pivot shaft (6a) coupled to the pivot arm (64) such that the angle sensing shaft (6b) and the pivot shaft (6a) are configured to rotate together about a pivot axis (Figures 6 and 14; paragraph [0064])
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the control system taught by Takeo with the angle sensor taught by Yasuda in order to provide “a feedback signal to the controller during actuation of [the] servo unit” (paragraph [0064]).
Yasuda teaches an angle sensor having a symmetrical housing which likely can be rotated 180 degrees about the pivot axis relative to the pivot arm (see Fig. 14), but is otherwise silent as to the angle sensor being angularly adjustable.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the angle sensor such that a housing of the angle sensor is configured to be angularly adjusted about the pivot axis relative to the pivot arm to angularly adjust a position of internal sensing components of the angle sensor about the pivot axis relative to the pivot arm, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2009243435 to Takeo in view of U. S. Patent Publication 2016/0348654 to Yasuda and WIPO Publication WO2018168882 to Inada.
The examiner notes that U. S. Patent Publication 2020/0011308 to Inada claims priority to WIPO Publication WO2018168882 to Inada and as such is being treated as an English language equivalent with all citations to Inada herein referring to U. S. Patent Publication 2020/0011308.
Takeo teaches a single spring 44 between the pivot arm and the pivot arm and the valve spools. Inada teaches a control system comprising:
a spring is a first spring (32) and a second spring (42), a first piston (71) and the first spring (32) both positioned between a first end of the pivot arm (90) and a first valve spool (30), and a second piston (72) and the second spring (42) both positioned between the first end of the pivot arm (90) and a second valve spool (40) (Figures 4 and 6; paragraphs [0053]-[0055] and [0059])
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the control system taught by Takeo with the valve spool to pivot arm connection taught by Yasuda in order to allow for the use of separate springs between the pivot arm and the valve spools (instead of the one 44 taught by Takeo), thereby allowing for the use of springs having different stiffnesses between the pivot arm and each of the valve spools to vary to motion of each of the valve spools separately form the other.
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 15 and 17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a control system having all the limitations of claims 1 and 2, or claim 15, but more specifically comprising a pivot shaft coupled to the pivot arm, the pivot shaft defining the pivot axis and being adapted to pivot in concert with the pivot arm about the pivot axis, the control system also including a pivot axis adjustment sleeve in which the pivot shaft is rotatably mounted, the pivot axis adjustment sleeve being mounted within a receptacle defined by a housing of the valve assembly, the pivot shaft being eccentric with respect to the pivot axis adjustment sleeve such that rotation of the pivot axis adjustment sleeve about its center axis relative to the housing of the valve assembly adjusts the position of the pivot axis with respect to the valve assembly and the servo-piston.
The examiner notes that while Takeo teaches a pivot shaft (91a) coupled to the pivot arm (90), the pivot shaft (91a) defining the pivot axis, the nut (96) is not a pivot axis adjustment sleeve  While the pivot shaft (91a) is rotatably mounted is mounted in the nut (96) before the nut (96) is tightened, the nut (96) is mounted within a receptacle defined by a housing of the valve assembly, and the pivot shaft (91a) is eccentric with respect to the nut (96), the pivot shaft (91a) is fixed by the nut instead of being adapted to pivot in concert with the pivot arm (90) about the pivot axis, and rotation of the nut (96) about its center axis relative to the housing of the valve assembly does not adjusts the position of the pivot axis (91a) with respect to the valve assembly and the servo-piston (20), but instead it locks the piston shaft (91a) in position.


Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that “Yasuda provides no teaching or suggestion that a housing of Yasuda’s component 12 is configured to be angularly adjusted about a pivot axis relative to a pivot arm to angularly adjust a position of internal sensing components of the component 12 about the pivot axis relative to the pivot arm”.  Resp. 11.  However, while Yasuda appears to be capable of angular adjustment, Yasuda is not relied upon for this teaching.  As detailed above, it is the holding of In re Stevens that is relied upon for the teaching that the claimed adjustability is obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746